DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment, filed 16 December 2020, has been entered in full.  Claims 1, 4 and 6 are amended. New claims 19 and 20 are added.  
Applicant's election with traverse of Group I (claims 1-6) in the reply filed on 16 December 2020 is acknowledged.  The traversal is on the grounds that Groups I and II have similar designs, modes of operation and effects such that examination of Groups I and II do not represent a burden on examination. Applicant argues that upon reviewing claim 7, it is clear that the use of the claimed IGF is merely one possible way the interaction of Pappaylsin and stanniocalcin is detected.
Applicant’s arguments have been fully considered and are found persuasive. The restriction requirement between Group I and Group II is withdrawn. 
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 20 December 2020. Claims 1-14, 19 and 20 are under examination. 
	
Foreign Priority
Acknowledgment is made of Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy Denmark PA 2013 70259 (filed 5/10/13) has been placed of record in the file. 
		Information Disclosure Statement

The information disclosure statement(s)(IDS) (filed 13 November 2019) was received. It has been placed in the application file and the information referred to therein has been considered as to the merits. 
It is noted that some of the references fail to comply with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609. MPEP 609.05 [R-3] states that information disclosure statements will be reviewed for compliance with the requirements of 37 CFR 1.97 and 37 CFR 1.98 as discussed in MPEP 609.04(a) and MPEP 609.04(b). The references will be lined through and not considered by the Examiner.
References:  The references should include the name of the author, title of the article, name of the item (i.e. book, magazine, Journal, symposium, catalog, etc.), the volume-issue number, the pages, and date. 
The following references not considered by the Examiner for the following reasons:  The references are missing titles. 
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification 
The disclosure is objected to because of the following informalities: The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-

			Sequence Rules
The specification is not in compliance with 37 CFR 1.821-1.825 of the Sequence Rules and Regulations.  When the description of a patent application discusses a sequence listing that is set forth in the “Sequence Listing” in accordance with paragraph (c) of the Sequence Rules and Regulations, reference must be made to the sequence by use of the assigned identifier (SEQ ID NO:), in the text and claims of the patent application. Rule 37 CFR 1.821(a) presents a definition for nucleotide and/or amino acid sequences.  This definition sets forth limits in terms of numbers of amino acids and/or numbers of nucleotides, at or above which compliance with the sequence rules is required.  Nucleotide and/or amino acid sequences as used in 37 CFR 1.821 through 1.825 are interpreted to mean an unbranched sequence of four or more amino acids or an unbranched sequence of ten or more nucleotides. Please see MPEP section 2422.01.  
The specification refers to a sequence in Figure 16 and sequences on pages 60, 61, 66 and 67, but does not identify the sequences by its sequence identifiers (SEQ ID NO:).
 The entire specification must be examined for proper sequence identifiers.  Sequences appearing in drawings should be referenced in the corresponding Brief Description thereof. See 37 C.F.R. §1.58(a) and §1.83.  Appropriate correction is Applicant must submit a response to this Office Action and compliance with sequence rules simultaneously. Please refer to the attached Notice to Comply.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 15 is missing “c” (see page 15, line 4). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-14, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
“An assay for screening if an agent is capable of antagonizing…..comprising the steps of (a) providing a Pappalysin polypeptide and a stanniocalcin polypeptide wherein said Pappalysin polypeptide is selected from the group consisting of wild-type human Pappalysin and wild-type murine Pappalysin and said stanniocalcin polypeptide is selected from the group consisting of wild type human stanniocalcin and wild type murine stanniocalcin…” (claim 1)
“An assay for screening if an agent is capable of antagonizing complex formation between STC2 and a Pappalysin comprising the steps of: (a) providing a Pappalysin polypeptide and a STC2 polypeptide wherein said Pappalysin polypeptide is selected from the group consisting of wild-type human Pappalysin and wild-type murine Pappalysin and said STC2 polypeptide is selected from the group consisting of wild type human STC2 and wild type murine STC2 …”  (claim 7)
  does not reasonably provide enablement for:
“An assay for screening if an agent is capable of antagonizing…..comprising the steps of (a) providing a Pappalysin polypeptide and a stanniocalcin polypeptide...”
“An assay for screening if an agent is capable of antagonizing complex formation between STC2 and a Pappalysin comprising the steps of: (a) providing a Pappalysin polypeptide and a STC2 polypeptide…”

“The assay of claim 7, wherein said agent is an antibody” (claim 14)
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The specification teaches that the present invention relates to aspects of using stanniocalcin as an inhibitor of the proteolytic activity of Pappalysin, as well as other aspects of using the interaction between stanniocalcin and Pappalysins.  
The specification teaches a method of decreasing or increasing the activity of a Pappalysin polypeptide by decreasing or increasing the level of interacting Pappalysin and stanniocalcin polypeptides.  The specification teaches that in one embodiment, the activity of a Pappalysin polypeptide is increased by administering an agent, which antagonizes the interaction of stanniocalcin with Pappalysin. This can occur for example using an antibody capable of antagonizing the interaction of a stanniocalcin polypeptide with a Pappalysin polypeptide.  The specification teaches that in another embodiment, the activity of Pappalysin polypeptide is inhibited by providing a stanniocalcin polypeptide.  This can occur for example by providing a stanniocalcin polypeptide in the form of purified or partly purified stanniocalcin.  The specification teaches that the activity of Pappalysin polypeptide may be decreased by increasing the level of a stanniocalcin polypeptide and increased by decreasing the level of a stanniocalcin polypeptide (page 3).
The specification teaches that Pappalysins comprise PAPP-A and PAPP-A2 polypeptides. The specification teaches the term “Pappalysin” to include PAPP-A, PAPP-A2, any species of Pappaylsin, variants and fragments of any PAPP-A and PAPP-A2 
The Examples examine the formation of a protein complex between PAPP-A and either STC1 or STC2.  Co-transfection with STC1 and PAPP-A cDNA did not result in any additional bands in the STC1 Western blots (suggesting that a potential STC1/PAPP-A complex would be non-covalent). The Examples teach when 293T cells were cotransfected with STC2 and PAPP-A cDNA, a HMW band of » 250 kDa appeared in the STC2 Western blot, which disappeared upon reduction, indicating that the formation of this protein complex was dependent on disulfide linkage (pages 55-56). 
The Examples test if the proteolytic activity of PAPP-A was affected by complex formation with the STCs. PAPP-A was pre-incubated with mock-medium or medium containing recombinant STC1 or STC2. The proteolytic activity of PAPP-A and PAPP-A/STC was monitored using labeled 125l-IGFBP-4 pre-incubated with IGF-II. The Examples teach that after 120 minutes PAPP-A pre-incubated with mock-medium had cleaved 60% of the total IGFBP-4. Pre-incubation with STC1 or STC2, had rendered PAPP-A unable to cleave its substrate. About 15% of the total IGFBP-4 was cleaved 
The Examples teach that formation in vitro of covalent complexes between STC2 and human or murine Pappaylsin was carried out by cotransfection of mammalian cells or by incubating media from separately transfected cells. IGF-I receptor activation analysis was done using a cell line stably expressing the IGF-I receptor followed by quantification of receptor phosphorylation by Western blotting (page 60). The Examples teach that both STCs were able to partially inhibit PAPP-A2 (pappalysin-2), which is a homolog of PAPP-A. STC2, but not STC1, forms a covalent complex with PAPP-A2. The Examples teach that STC1 and STC2 function in vitro as inhibitors of the pappalysin family comprised of PAPP-A and PAPP-A2. STC1 exerts its inhibitory function by forming a high-affinity complex, while STC2 inhibitory activity requires that it forms a covalent complex. 
The Examples teach that cultured mouse embryonic fibroblasts (MEFs) from PAPP-A knockout mice lack proteolytic activity towards IGFBP-4. The Examples teach that activity towards IGFBP-4, present in conditioned media from MEFs derived from nontransgenic mice, can be completely inhibited by using a novel inhibitory monoclonal antibody, specific for both murine and human PAPP-A. This experiment shows that MEF-derived proteolytic activity towards IGFBP-4 is caused by PAPP-A. The specification teaches that conditioned media from MEFs derived from STC2 transgenic mice showed a marked reduction in PAPP-A activity. 
The specification is not enabling for the full scope for the following reasons:
1.  The invention is drawn to a method for screening compounds having a particular function (antagonizing complex formation between STC and Pappalysin). The stanniocalcin and Pappalysin employed in the claimed method read on numerous variants which may or may not retain the required functional activity. As was stated above, the specification teaches “pappalysin” and “stanniocalcin” to encompass a substantial variety of amino acid changes (e.g. variants, fragments of any species). 
The specification fails to teach employing any variant STC polypeptide and any variant Pappalysin polypeptide in a method to accurately identify a compound that can antagonize complex formation. The methods depends on specificity to avoid false positive or false negatives. Variant polypeptides are less specific. 
Employing variant polypeptides in a method to accurately screen for compounds with a particular function is highly unpredictable. The ordinary artisan would immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active.  Conformation is dependent upon surrounding residues, therefore substitutions of nonessential residues can often destroy activity. The disclosure provides no guidance as to which regions of the polypeptides would be tolerant of modification and which would not, and it provides no working example of any variant sequence which would be within the claims.  It is in no way predictable that randomly selected mutations, deletions, etc. in the disclosed sequence would afford a polypeptide having activity comparable to the ones disclosed. See Bhattacharya et al. (Impact of genetic variation on three dimensional structure and function of proteins PLOS ONE pages 1-22, March 15, 2017, especially p. 18).  The artisan would accordingly have no resort save trial-and-error experimentation to determine which of the astronomically large 
2.  Claims 5 and 14 are drawn to a product (a selective antagonizing antibody) identified by the claimed method.  The instant specification teaches that activity towards IGFBP-4, present in conditioned media from MEFs derived from nontransgenic mice, can be completely inhibited by using a novel inhibitory monoclonal antibody, specific for both murine and human PAPP-A. However, the specification never teaches the structure of the inhibitory monoclonal antibody such as by the SEQ ID NOs: of the variable heavy chain domain (VH) and the variable light (VL) chain domain OR by the 6 complementarity-determining regions (CDR).
The fact that one of skill in the art can screen for an antagonizing antibody does not overcome the defect that one would have no knowledge beforehand as to whether or not any given antibody falls within the scope of what is claimed. An assay for finding a product is not equivalent to a positive recitation of how to make a product. The skilled artisan would not know how to make the antagonizing antibody because the claims encompass a genus of compounds defined only by the claimed function (antagonizing complex formation between STC and Pappalsyin). The relationship between the structural features of the members of the genus and the claimed function have not been defined. 
An antibody will be made against the determinants or the epitopes of the binding protein.  There can be linear or conformational determinants.  Epitopes formed by adjacent amino acid residues in the sequence are linear determinants.  In contrast, conformational determinants are formed by amino acid residues from separated portions 
In the instant case, the claimed antibody must have a recited function with every conceivable structure for achieving the stated function, while the antibody with a structure correlated to the claimed function is only known to the inventor. The artisan would accordingly have no resort save trial-and-error experimentation to determine which of the astronomically large number of possible antibody structures have the functional properties. 
Due to the inherent unpredictably of employing variant STC and Pappalysin polypeptides in a method to accurately screen for agents capable of antagonizing complex formation; the large quantity of experimentation necessary to generate the number of antibody variants recited in the claims and screen same for antagonizing complex formation; the lack of direction/guidance presented in the specification regarding same; the absence of working examples directed to same; the complex nature of the invention; the state of the art which establishes the unpredictability of the effects of mutations on protein structure and function; undue experimentation would be required of the skilled artisan to use the claimed invention in its full scope. 


The instant claims lack written description for the following reasons:
	1.  Claims 5 and 14 are drawn to a product (a selective antagonizing antibody) identified by the claimed method. The claims encompass a genus, in which all potential members share a functional activity, i.e., selectively antagonizing a complex formation between Pappalysin and stanniocalcin 1 (STC1) and Pappalysin and stanniocalcin 2 (STC2). 
	While one of ordinary skill in the art would conclude that the Applicant would have been in possession of the claimed method for identifying compounds that selectively antagonize complex formation between Pappalysin and stanniocalcin, one of ordinary skill in the art would not conclude that the Applicant would have been in possession of any compounds (e.g. antibodies) having the desired activity at the time of filing.
The number of structures encompassed by the claims may be vast or conversely there may be no structures that possess the claimed function. The specification describes a method of screening compounds with the activity of selectively antagonizing complex formation between Pappalysin and stanniocalcin.  However, there is no information regarding what structural features would likely be associated with such selective activity. Thus, the specification does not disclose a correlation between selective activity and the 
	2.   The claimed method is drawn to using any Pappalysin polypeptide and any stanniocalcin. The specification’s teaching of human PAPP-A (SEQ ID NO:3), human PAPP-A2 (SEQ ID NO:4), human STC1 (SEQ ID NO:1), human STC2 (SEQ ID NO:2) and murine pappalysin, does not adequately support the scope of the claimed genus of all Pappaylsin and stanniocalcin polypeptides as recited in the method.  Further, the specification teaches “pappalysin” and “stanniocalcin” to encompass a substantial variety of amino acid changes (e.g. variants, fragments of any species). 
The courts have specifically stated that the skilled artisan cannot envision the detailed chemical structure of an encompassed polypeptide until the structure is disclosed, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.  
	

Art of Record
The art made of record and not relied upon is considered pertinent to Applicant’s disclosure. However the instant references have a publication date of 2015 and thus cannot be considered prior art. 
	(1) Jepsen et al. (Stanniocalcin-2 inhibits mammalian growth by proteolytic inhibition of the insulin-like growth factor axis. The Journal of Biological Chemistry Volume 290, Number 6:3430-3439; Feb 2015). 
	(2) Kloverpris et al. (Stanniocalcin-1 potently inhibits the proteolytic activity of the metalloproteinase pregnancy-associated plasma protein-A. The Journal of Biological Chemistry Volume 290, Number 36:21915-21924; Sept 2015).
	Jepsen et al. teach that mammalian stanniocalcin-2 (STC2) is a secreted polypeptide widely expressed in developing and adult tissues. Transgenic expression in mice is known to cause severe dwarfism, and targeted deletion of STC2 causes increased postnatal growth. Jepsen et al. teach that STC2 inhibits the proteolytic activity of the pregnancy-associated plasma protein-A (PAPP-A). Jepsen et al. teach that proteolytic inhibition requires covalent binding of STC2 to PAPP-A.  Binding of STC2 prevents PAPP-A cleavage of insulin-like growth factor-binding protein (IGFBP)-4 and inhibits PAPP-A mediated IGF signaling. Jepsen et al. teach that STC2 efficiently inhibits PAPP-A-mediated IGF receptor signaling in vitro.  Jepsen et al. teach STC2 as a novel proteinase inhibitor of PAPP-A and is most likely a part of the network that regulates IGF receptor activation in vivo. 
Kloverpris et al. teach stanniocalcin-1 (STC1) as a disulfide-bound homodimeric glycoprotein. Kloverpris et al. teach STC1 as an inhibitor of pregnancy-associated plasma 
	
				Conclusion

			No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       





/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        2/11/2021